NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-MAY-2020
                                            10:23 AM

                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


            BRIGIDA AYSON SCHMIDT, Petitioner-Appellee, v.
              THOMAS FRANK SCHMIDT, Respondent-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (FC-DA NO. 19-1-1722)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On November 6, 2019, self-represented Respondent-
Appellant Thomas Frank Schmidt (Thomas Schmidt) filed the notice
of appeal;
            (2) On January 6, 2020, the circuit court clerk filed
the record on appeal;
            (3) On January 7, 2020, the appellate clerk notified
the parties that the statement of jurisdiction and opening brief
were due on or before January 16, 2020, and February 18, 2020,
respectively;
            (4) Thomas Schmidt did not file either document or
request an extension of time;
            (5) On March 9, 2020, the appellate clerk notified
Thomas Schmidt that the time for filing the statement of
jurisdiction and opening brief had expired, the matter would be
called to the court's attention on March 19, 2020, for
appropriate action, which could include dismissal of the appeal,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

under Hawai#i Rules of Appellate Procedure Rules 12.1(e) and 30,
and Thomas Schmidt could request relief from default by motion;
and
          (6) Thomas Schmidt took no further action in this
appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, May 20, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2